—Order unanimously affirmed, with costs. Memorandum: Special Term properly granted petitioner’s motion for preaction disclosure pursuant to CPLR 3102 (c). On the moving papers, petitioner has made a prima facie demonstration that he has a cause of action against the prospective defendant Edward S. Gordon Company (Gordon) and that the information he seeks is material and necessary to that actionable wrong. Petitioner asserts that his contract of employment was terminated by Gordon in contemplation of its terminating an exclusive agency agree*954ment with Thom Rock, thus avoiding payment of commissions lawfully due him for the leasing of space owned by Thom Rock in the International Design Center New York. It is apparent that preaction disclosure is required to determine what form the action should take (see, Matter of Bergan v Sullivan Bros. Wood Prods., 77 AD2d 723).
Petitioner has satisfactorily established that he was a resident of the County of Onondaga at the time the application was made. Therefore, under CPLR 503 (a), the venue of the application for preaction disclosure was properly designated in Onondaga County. (Appeal from order of Supreme Court, Onondaga County, Hayes, J.—preaction disclosure.) Present— Callahan, J. P., Denman, Boomer, Balio and Lawton, JJ.